548 F.2d 134
94 L.R.R.M. (BNA) 2126, 94 L.R.R.M. (BNA) 3160,81 Lab.Cas.  P 13,022
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GARRARD CONVALESCENT HOME, INC., Respondent.
No. 73-1325.
United States Court of Appeals,Sixth Circuit.
Dec. 15, 1976.

Elliott Moore, Deputy Associate Gen. Counsel, Joseph A. Oertel, N.L.R.B., Washington, D.C., Patrick Hardin, Paul J. Spielberg, John F. Depenbrock, Jr., John S. Irving, Jr., Emil C. Farkas, Director, Region 9, N.L.R.B., Cincinnati, Ohio, for petitioner.
Jonas B. Katz, Brown & Gettler, David Reichert, Paul H. Tobias, Goldman, Cole & Putnick, Michael S. Duty, Cincinnati, Ohio, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and ENGEL, Circuit Judges.

ORDER

1
Under date of January 23, 1974, this court granted enforcement of the order of the National Labor Relations Board reported at 199 N.L.R.B. 711.  N.L.R.B. v. Convalescent Home, Inc., 489 F.2d 736 (6th Cir. 1974).  The enforced order directed backpay in favor of certain employees who were found to have been unlawfully discharged.


2
Thereafter, the Board entered a supplemental backpay order, reported at 220 N.L.R.B. 77, prescribing the amounts to be paid to Lula Hurry and Ethel Smith.  The Board has applied for enforcement of its supplemental backpay order.  The respondent company resists enforcement on the ground that the two employees failed to exercise reasonable diligence in seeking employment.


3
Upon consideration, the court concludes that the supplemental order of the Board is supported by substantial evidence on the record as a whole.


4
Accordingly, it is ORDERED that the supplemental decision of the Board be and hereby is enforced.


5
No costs are taxed.  Each party will bear its own costs in this court.